Church, C. J.
The question presented on the facts stated by the parties, and referred to us for advice under this writ of quo wa/rranto, prosecuted upon the relation of the first Congregational society in Southington, against Orrin At-water and Lorin Campbell, is, whether those respondents have a right to the office or place of trustees of the Lewis Academy, in said Southington, an academical institution, established and organized under the provisions of the last will and testament of. Addin Lewis, Esq., deceased. We have given no attention to the form of the remedy adopted in this case, because the parties waive any objection to it, and consent that this question may be decided on this proceeding.
It will not be necessary, here, to repeat the facts agreed to: they are upon the record. Nor shall we notice all the points suggested, by course.
That corporations may be the beneficiaries and donees of bequests, or conveyances for charitable purposes, or be constituted trustees, to hold and control them for others, is now no longer a question. And that a school society, organized under our laws to carry out our system of free school education, is a most appropriate depository of a fund created for *41educational purposes, will not be disputed. And if there be any case of a public charity, over which a court of equity should exercise a conservative jurisdiction, when necessary, it would seem it is presented here.
The provision or direction in the will, which accompanied the bequest to the school society, that the trustees should be selected from the Congregational and Baptist societies in the town of Southington, does not assume the form of a condition, the non-observance of which might work a forfeiture, upon the application of the testator’s heirs; nor did the testator so.intend it. Nor was it a mere request or suggestion, which the school society might disregard with impunity. It was a positive injunction or direction, intended to qualify the character of the bequest, and in the opinion of the donor, essential to the object he had in view.
With this direction accompanying it, the school society accepted it, and this operated as a contract, on its part; an engagement, that the direction should be complied with. A refusal now to do this, would operate as a fraud upon the testator’s motives.
We can see, in all this, enough to justify and even to demand the exercise of the powers of the court, if it be true, as the relator claims, that the essential directions of the will, in regard to the qualifications of the officers or trustees, appointed under it, have been disregarded.
The corporation is a public one, established under our laws, to promote the important interests of education; its officers and agents partake of a public character; and so long as the school society shall retain the charity, the qualifications prescribed for these trustees, by the donor, are to be considered as essential as if the law had prescribed them, if found to be consistent with the law.
It is claimed by these defendants, that there are peculiarities in this case, which should forbid the court from interfering with the present acting trustees, chosen by the school society.
*42R is objected, that the effect of the direction in the will, that the school society shall elect the trustees of the academy from the members of the Congregational and Baptist societies in Southington, is to convert the school society into an agency to promote denominational or sectarian views of religion, in opposition to the entire genius and spirit of our constitution and laws. If such was^the object of the donor, and such would be the probable result of this direction of his will, we do not believe we ought to give it countenance. For, although we recognize the right of every man to establish foundations and charities, to promote his own or any other peculiar religious opinions, we should very much doubt his right or his power to make use of our free school corporations, as his instruments for such a purpose. These corporations are carefully organized, for the purposes of secular education, free and open to all persons, of all opinions, and although all our laws, and especially our school laws, are believed to be based upon the Christian religion, as the foundation of their moral obligation, yet they impose-no obligations, and are not intended even to create an influence upon our free schools, or free school corporations, of a denominational character or tendency.
But the views which we have taken of this will have not led us to believe, that there is any conflict or inconsistency, between the testator’s directions, and the powers and duties of the school society, or any of its members.
The will does not require that the trustees of the school should be members of any church, or committed to any doctrinal opinions, nor does it require or suggest any denominational action, by these trustees ; it directs only that they shall be members of the Congregational and Baptist societies in the town of Southington. Now, it is as well known, perhaps, as any fact connected with our ecclesiastical organizations in this state, that churches and societies are distinct bodies. Churches regulate the admission of their own members into *43their own bodies, and the law prescribes the admission of members of the several societies.
Members of churches are supposed to be committed to certain prescribed or acknowledged theological doctrines ; whereas, members of societies are not, and their opinions of doctrine are frequently dissonant and conflicting. Members of churches are often the minor portions of the society to which they belong. Furthermore, we infer that the donor of this fund did not intend to interfere at all with the doctrinal opinions of the pupils of the school he was founding, from the fact, that he directed that no religious preference whatever should ever be given to the admission of pupils to the privileges of the institution. He intended, by confining the trustees to those Congregational and Baptist societies, which then embraced the largest portion of the population of the ■town, to secure the supervision of men who, he supposed, would feel, and take, an active interest in the prosperity and success of the institution. He probably did not anticipate the future introduction of new societies, nor of new creeds, for which he could make no provision. He acted in reference to the condition of things as they then were.
It was also suggested in the argument, that this restrictive provision interfered with the electoral privileges of the members of the society, and in this respect, stood in opposition to the law.
But no right conferred upon the members of school societies, by the law, is restricted by the will. They have the same right of acting and voting, the same power of selecting all the officers of the society, which the law authorizes and directs them to appoint, as before. If they choose to interfere in the appointment of these new men, the trustees, under the will of Mr. Lewis, it is but reasonable, that they should conform to his wishes on this subject. The members of this society are no more restricted in their corporate franchises, by being confined in their choice of trustees, to the members of those Congregational and Baptist societies, than *44they would have been, if the directions of the testator had limited the selection to persons within certain ages, or had suggested any other reasonable qualifications.
On the question, of what particular religious societies the trustees should be members, we think that, as there was, at the time of the making of the will, a Congregational and a Baptist society in Southington, which have continued in existence to the present time, and no other society of the character of either of them, has been established in that town, the trustees must be appointed from those two societies. What should be done with the fund, if those societies, or either of them, should become extinct, and there should be no other society there of the same character, or if another such society should be established there, it is not now necessary to determine.
As neither of the defendants was a member of either of those two societies, we are of opinion, that they are not entitled to exercise the powers and duties of trustees of the Lewis Academy, and the superior court is so advised.
In this opinion the other judges concurred.
Judgment accordingly.